Title: To George Washington from Christian Senf, 24 February 1790
From: Senf, Christian
To: Washington, George



Sir,
Rocky Mount So. Carolina Febry 24th 1790

Your benevolent and best Disposition gives me hopes you will with Kindness and Indulgment read this Paper. To make my Mind easy is the Motive of this freedom—How contented was I. And how much did I think myself rewarded for the Endeavours I have made, to serve to the Satisfaction of this, my adopted Country, when I recd so much friendly and hospitable attention from you, and your most worthiest of families, at your House. With Pleasure did I think of the Opportunity, you had so kindly given me, to shew You, that I was not superficial in the Business I professed. Happy did I finish my fatiguing Journey. But, I can not describe to you, what Effect Your Proposition, in Respect to the Inland Navigations, had on me, wherein my Name was not even mentioned—I found then, to my Sorrow, I did not possess your favorable opinion of my Abilities. I believe, that good Man, General Moultrie, observed my Emotion—My feelings would, after that, not permit me, to presume to write to You about a Business, wherein, I supposed, you only indulged me with Your kind Permission—your polite and condescending answer of last Octr to my Proposition to the United Goverment, has animated me to take this freedom to address you again. With a Man of your Penetration it would be Vanity, nay Presumption to disimulate—I will be candid—I blush at my Behaviour—I depend on the greatness of your Soul; and hope you will forgive me.
In the last War, it was my Disappointment, that, besides the Disadvantage, under which I entered the American Service, I never could have the Satisfaction to serve under your immediate Orders, to give You Proofs, that I was the Man in reality, what I professed myself—I did not recieve my Military Education in a Royal Corps; But I have had very able Instructors and many opportunities, as to give me both Theorie and practice. It was often painful to me, when Brethern officiers of our Corps assumed

a Superiority of Knowledge, which was not founded on any thing else, but a National Prejudice, and mixed with too much Envy and Jealousy.
On a nice Examination there is an Impropriety in the Manner, I entered the American Service; but, it can not be called dishonest. It is now above twelve Years—At that time a very young Man—A Prisoner of War—Compelled, through Necessity, to enter into a Service of Mercenaries, which I heartily despised—Not bound by the one; and left at Liberty to act, as I pleased by the other—Anxious for Promotion in a Military Life—The Capacity, in which I served, being well known to the generous Conqueror—He made me such kind offers and flattering Promises, which overcame all Scruples, which arose in my young Breast—I could no longer look on Him as my Enemy, but as my friend—I resigned my Mercenary Employment—Left the Rest to Generous Minds to forgive me for it—And became One in Support of Freedom; without acting against the Country, where I was born and educated. During these twelve Years, I may mention, I believe, I have done my Duty as a Citizen and as a Soldier.
In the year 1779 the State of So. Carolina honored me with a generous appointment, as Engineer of the State, for Life. Ever since that time I did not draw any Emoluments from the United States; although I allways served under the immediate orders of the Continental Generals with the army.
The Emolument of So. Carolina I found fully sufficient for my Support. Concieving it inconsistent to recieve two Emoluments. The funds were different—The Service was but one—After the War I never have asked for those Benefits Native and foreign officers are intitled to by the different Resolves of Congress. I had no Intention to demand them; as this State had provided for me for Life. But, after my Return from Europe, the Civil List of this State seemed very burthensome to the People; almost every where I heard Complaints of; Being one of the Number, whose Emoluments amounted to near five hundred pounds Sterling pr year, tired of the Complaints; and not wishing to be considered so soon as a Pensioner, I thought, I acted becoming a Citizan to retain my Commission, but resign my Emoluments, untill the State should want my Services: Having at the same time several flattering Views in the Inland Navigation Business to make a suitable Provision.

Since that, my only (but half) Brother, who followed me through brotherly affection, served as a Surgeon for Six Years in the American Army, and settled since the War on Mohak River, paid me a Visit the Summer before last on the Catawba River, where he took sick and died—He has left me now to my sole Care an aged Parent, a Widow and four very young Orphans, without any Property. I have used my utmost Endeavour to raise the Means for their Support; But, such is the Scarcity of Money and Distress in this State, that I can scarce obtain as much to carry on the Works of this Navigation in a very languid Manner, much less to obtain any thing for myself nor for my poor family.
I am sure, you feel for the poor Orphans—you feel for the aged Parent—A compassionate Heart like yours will readily protect me to obtain to what I may be intitled to as an officer of the United States. I make so free, to enclose three Papers. They may be of Service—I have requested two of my friends at New York (one of them will have the Honor to hand this Letter to you), to recieve, what ever I may obtain from the United States like other officers, and apply it for the best Purposes for my poor family—Till I may be able to add to it by my Industry. I have wrote to the Secretary of the War Office on the same Business, and enclosed the like Papers—I hope, I have not forfeited my Right by not demanding it sooner—I pray to God for Success for the Sake of the poor orphans—For my Part, I shal allways think myself happy, to be honored with your good opinion; and of your Confidence, whenever my Country should intrust me with its Commands. I have the Honor to be with the highest Respect Sir, Your very humble and faithful Servant

Ch. Senf

